Citation Nr: 0906546	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-06 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right shoulder rotator cuff tear (dominant).

2.  Entitlement to an evaluation in excess of 0 percent for 
left plantar fasciitis.

3.  Entitlement to service connection for right plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1995 to 
August 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied increased ratings for a right shoulder rotator 
cuff tear (dominant) and left foot plantar fasciitis, and 
denied service connection for right foot plantar fasciitis.


FINDING OF FACT

In February 2009, prior to the promulgation of a decision, 
the Veteran submitted a written statement that he wished to 
withdraw his appeal.  


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal with 
respect to the increased rating claim for right shoulder 
rotator cuff tear (dominant), the Board does not have 
jurisdiction to consider the claim and it is dismissed. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2008).

2.  Because the appellant has withdrawn his appeal with 
respect to the increased rating claim for left plantar 
fasciitis, the Board does not have jurisdiction to consider 
the claim and it is dismissed. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).

3.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for right plantar 
fasciitis, the Board does not have jurisdiction to consider 
the claim and it is dismissed. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted a written statement that he wished to 
withdraw his appeal.  A Substantive Appeal may be withdrawn 
in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.    

As the Veteran has withdrawn his appeal with respect to the 
increased rating claims for a right shoulder rotator cuff 
tear (dominant) and left foot plantar fasciitis, and service 
connection claim for right foot plantar fasciitis, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction and these issues are dismissed.


ORDER


The appeal with respect to the claim for entitlement to an 
evaluation in excess of 30 percent for right shoulder rotator 
cuff tear (dominant) is dismissed.

The appeal with respect to the claim for entitlement to an 
evaluation in excess of 0 percent for left plantar fasciitis 
is dismissed.

The appeal with respect to the claim for entitlement to 
service connection for right plantar fasciitis is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


